Exhibit 10.7

 

EIGHT AMENDMENT TO THE

PREMCOR RETIREMENT SAVINGS PLAN

 

WHEREAS, The Premcor Refining Group Inc. (“Company”) previously adopted the
Premcor Retirement Savings Plan (“Plan”); and

 

WHEREAS, the Company reserved the right to amend the Plan pursuant to Section
16.1 thereof; and

 

WHEREAS, the Company and the Paper, Allied-Industrial, Chemical & Energy Workers
International Union Local 5-0631 West Memphis and Riverside Terminals
Maintenance and Operating Employees have agreed to certain provisions in the
collective bargaining agreement effective January 1, 2004 and executed on
February 24, 2004; and

 

WHEREAS, effective January 1, 2004, the Company desires to amend the Plan to
reflect such agreement; and

 

WHEREAS, the Company and the Paper, Allied-Industrial, Chemical & Energy Workers
International Union Local 2-898 have agreed to certain provisions conditioned
upon the successful closing of the Asset Purchase and Sales Agreement dated the
30th day of March, 2004, between the Company and Motiva Enterprises LLC; and

 

WHEREAS, effective as of May 1, 2004, the Company desires to amend the Plan to
reflect its agreement with the union;

 

NOW, THEREFORE, effective as indicated below, the Plan is amended as follows:

 

1. Section 2.9 is amended by adding the following sentences to the end thereof:

 

Effective January 1, 2004, “Employee” shall include a person employed at the
Employer’s West Memphis and Riverside Terminals who is represented by the Paper,
Allied-Industrial, Chemical & Energy Workers International Union Local 5-0631
(“PACE Local 5-0631”) and who is covered by the collective bargaining agreement
between the Employer and PACE Local 5-0631.

 

Effective May 1, 2004, “Employee” shall include a person employed at the
Employer’s Delaware City Refinery who is represented by the Paper,
Allied-Industrial, Chemical & Energy Workers International Union Local 2-898
(the “PACE Local 2-898”) and who is covered by the collective bargaining
agreement effective February 1, 2002, as amended and agreed upon by the Employer
and the PACE Local 2-898.

 

2. Section 2.25 is deleted in its entirety and replaced with the following:

 

2.25 Union Participant.

 

“Union Participant” means a Participant who is a member of a collective
bargaining unit as to which retirement benefits have been the subject of good
faith bargaining, other than (i) effective January 1, 2004, a person employed at
the Employer’s West Memphis and

 



--------------------------------------------------------------------------------

Riverside Terminals and represented by PACE Local 5-0631 or (ii) effective May
1, 2004, a person employed at the Employer’s Delaware City Refinery and
represented by the PACE Local 2-898.

 

3. Section 3.2 is amended by deleting the first paragraph thereof and replacing
it with the following:

 

“Except as provided in this Section 3.2 below, each Employee not described in
Section 3.1 shall become a Participant hereunder as of the later of (i) the date
which is six (6) months after the date he or she first performs an Hour of
Employment and (ii) the date he or she enrolls in the plan in accordance with
the procedures established by the Plan Administrator. Effective May 1, 2004,
each Employee at the Delaware City Refinery who, as of April 30, 2004, was a
participant in the 401(k) plan for such employees at the Delaware City Refinery,
shall become a Participant as of the date he or she enrolls in the Plan in
accordance with the procedures established by the Plan Administrator.
Notwithstanding the preceding, (i) each other Employee at the Delaware City
Refinery who is represented by the PACE Local 2/898, and (ii) each Employee (not
described in Section 3.1 or (i) above) who is not a Union Participant shall
become a Participant hereunder as of the later of (a) the first day of the month
coinciding with or next following the date which is one month after he or she
first performs an Hour of Employment and (b) the date he or she enrolls in the
Plan in accordance with procedures established by the Plan Administrator. If a
person is not an Employee when he or she satisfies this requirement, he or she
shall not become a Participant until the day he or she becomes an Employee and
enrolls in the Plan in accordance with the procedures established by the Plan
Administrator.”

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed this 4
day of JUNE, 2004.

 

PREMCOR INC.

By:  

/s/ James R. Voss

   

James R. Voss, Senior Vice President

 

4